Motion Granted; Abatement Order filed October 31, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00810-CV
                                  ____________

              IN RE MICROWAVE NETWORKS INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              165th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-64733-A

                            ABATEMENT ORDER

      On October 28, 2019, the parties notified this court that they have reached an
agreement to settle the underlying action and requested that the mandamus
proceeding be abated for execution of the final settlement documents. The motion
is granted. Accordingly, we issue the following order.

      This mandamus proceeding is abated, treated as a closed case, and removed
from this court’s active docket until November 12, 2019. The mandamus
proceeding will be reinstated on this court’s active docket at that time, or when the
parties file a motion to dismiss the mandamus proceeding or other dispositive
motion. The court will also consider an appropriate motion to reinstate the
mandamus proceeding filed by any party, or the court may reinstate the mandamus
proceeding on its own motion.

                                             PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.